t c memo united_states tax_court ronald a tash petitioner v commissioner of internal revenue respondent docket no filed date karrick lee major for petitioner julie jebe and john comeau for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure in petitioner’s federal_income_tax for the issues for decision after unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts continued concession sec_2 are whether petitioner is entitled to trade_or_business expense deductions totaling dollar_figure for wages whether petitioner is entitled to trade_or_business expense deductions totaling dollar_figure for legal and professional service expenses and whether petitioner is liable for a sec_6662 penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and supplemental stipulation of facts together with attached exhibits are incorporated herein by this reference at the time petitioner filed his petition he resided in illinois petitioner has been a lawyer since during petitioner’s legal practice focused on residential real_estate transactions he employed gloria mason ms mason as his secretary the only books petitioner kept with respect to his practice during were a general ledger for his bank account with northern trust bank and a general ledger for his bank account with bank one the ledgers did not list any payments for federal employment_taxes the ledger for petitioner’s account with bank continued are rounded to the nearest dollar respondent concedes that petitioner is entitled to deduct dollar_figure of legal and professional service expenses for one lists payroll tax_payments made to the state of illinois for and but not for during petitioner wrote checks totaling dollar_figure to ms mason mason checks which were listed on petitioner’s northern trust bank ledger under the heading payroll expense petitioner also wrote checks to various entities and individuals totaling dollar_figure miscellaneous checks petitioner provided his checks and receipts to karrick l major ms major to prepare his federal_income_tax return for the information petitioner provided to ms major was not complete after ms major prepared the return petitioner reviewed it and signed it petitioner filed his federal_income_tax return on date on his schedule c profit or loss from business petitioner claimed deductions for dollar_figure of employee_benefit_plan expenses dollar_figure of legal and professional service expenses and dollar_figure of wages petitioner wrote an additional checks to either ms mason or il collection totaling dollar_figure this figure approximates the dollar_figure petitioner ultimately claimed as a wage expense deduction on his schedule c profit or loss from business petitioner submitted an application_for additional extension of time to file u s individual_income_tax_return on date it appears that respondent granted this extension respondent issued a notice_of_deficiency on date disallowing petitioner’s deductions for employee_benefit_plan expenses and legal and professional service expenses because of lack of substantiation petitioner filed a timely petition with this court and a trial was held on date in chicago illinois at trial respondent conceded that petitioner had presented sufficient documentation to substantiate dollar_figure of legal and professional service expenses petitioner testified that he had never established an employee_benefit_plan on date we granted petitioner’s motion to conform pleading under rule b and filed his amended petition in the amended petition petitioner alleges that the dollar_figure employee_benefit_plan expense deduction on his return evidenced by the mason checks should have been described as employee salary expense in the correct amount of dollar_figure i burden_of_proof opinion deductions are a matter of legislative grace and the taxpayer must prove he is entitled to the deductions 292_us_435 rule a the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests as discussed below we find that petitioner has failed to substantiate his claimed expenses and to maintain adequate_records the burden_of_proof therefore does not shift to respondent under sec_7491 ii business_expense deductions sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations specify that ordinary and necessary business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs such as a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_1_162-7 income_tax regs the supreme court has explained that a cash_method taxpayer such as petitioner may deduct an expenditure under sec_162 if the expenditure is an expense an ordinary_expense a necessary expense paid during the taxable_year and made to carry on a trade_or_business see 503_us_79 the supreme court has stated that a necessary expense is an expense that is appropriate or helpful to the development of the taxpayer’s business see 383_us_687 290_us_111 and that an ordinary_expense is an expense that is normal usual or customary in the type of business involved 308_us_488 see also welch v helvering supra pincite a wages petitioner argues in his amended petition that he is entitled to a business_expense deduction of dollar_figure for wage expenses as evidenced by the mason checks respondent contends that petitioner originally characterized these checks as payments for employee_benefit_plan expenses in order to avoid paying payroll_taxes and has failed to prove that the checks were wage payments although as discussed below petitioner is unable to satisfy his burden of proving that the mason checks were payments for wages the record indicates that these checks were payments for expenses related to petitioner’s business petitioner has not demonstrated that the mason checks constituted ordinary and necessary payments for wages at trial both petitioner and ms mason testified that the mason checks were for wages rather than employee_benefit_plan expenses and should have been added to the amount claimed as a wage expense on petitioner’s return however petitioner provides no documentation to demonstrate that the mason checks were for ordinary and necessary wage payments ms mason was unable to precisely state the amount of her wages in or for previous years the intervals at which petitioner issued checks to ms mason and the amounts of those checks do not conform to any particular pattern for example five checks totaling dollar_figure were issued to ms mason in date but only one check for dollar_figure was issued in date as ms mason testified the checks were for things related to the job that i have picking up different items that we need to use in the office in addition to her wages the testimony and records are inadequate to meet petitioner’s burden to prove that the mason checks were used to pay wages however the record indicates that petitioner used the mason checks to pay for services and items related to his legal practice as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir petitioner’s ledger states that the mason checks constituted a payroll expense and both petitioner and ms mason testified that the checks were either related to ms mason’s employment or for items necessary for petitioner’s legal practice the sum of the mason checks dollar_figure is not in dispute therefore we find that petitioner is entitled to a deduction for business_expenses of dollar_figure b legal and professional services petitioner claims he is entitled to a deduction for legal and professional service expenses of dollar_figure respondent contends that petitioner has failed to substantiate dollar_figure of this deduction we agree with respondent petitioner’ sec_63 miscellaneous checks total dollar_figure dollar_figure less than the dollar_figure claimed on his return of the checks respondent contends that petitioner failed to substantiate of them check nos and the counter check these contested checks total continued petitioner has presented no documentary_evidence establishing an ordinary and necessary business_purpose for the miscellaneous checks although petitioner testified as to the purpose behind the checks the testimony was vague and left unclear whether the payments were expenses of petitioner’s legal practice for example petitioner testified that check no was a payment for his cellular telephone bill the record did not indicate whether petitioner used his cellular telephone for business and or personal calls petitioner has not demonstrated that his checks paid expenses that were normal usual or customary for a real_estate attorney see deputy v du pont supra pincite the record provides no satisfactory basis for estimating petitioner’s legal and professional service expenses petitioner has failed to adequately substantiate the business_purpose behind the miscellaneous checks although the checks provide a guide as to the amount of petitioner’s expenditures in the court cannot guess as to the character of those expenditures when confronted with an inadequate record vanicek v commissioner supra consequently we will not apply the cohan_rule to continued dollar_figure expenses of a cellular telephone must be substantiated pursuant to sec_274 the court cannot estimate those expenses sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date estimate the amount of petitioner’s legal and professional service expenses iii sec_6662 sec_6662 imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to percent of any underpayment that constitutes a substantial_understatement_of_income_tax sec_6662 the term substantial_understatement is defined as the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 petitioner reported tax of dollar_figure on his income_tax return and respondent determined a dollar_figure understatement based on a corrected tax of dollar_figure the amount of the understatement for is more than percent of the tax required to be shown and greater than dollar_figure according to the court’s calculations this would still be true even after reducing the corrected tax by the dollar_figure deduction for business_expenses conceded by respondent and the dollar_figure deduction for business_expenses allowed by the court under the cohan_rule thus petitioner substantially understated his income_tax for assuming petitioner is taxed at a percent bracket the understatement and corrected tax would be reduced by roughly dollar_figure dollar_figure x big_number leaving an understatement of roughly dollar_figure on a corrected tax of dollar_figure and respondent has met his burden of production under sec_7491 an accuracy-related_penalty is not imposed on any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the taxpayer bears the burden_of_proof with regard to those issues 116_tc_438 although petitioner has not alleged any specific basis for us to reduce the accuracy-related_penalty the record indicates that petitioner relied on a lawyer ms major to prepare his tax_return reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all the facts and circumstances the reliance is reasonable and in good_faith 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to qualify for this exception a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite petitioner has provided no evidence to establish that ms major is a competent tax professional although ms major is licensed to practice before this court the record gives no indication of her expertise in preparing tax returns nor has petitioner demonstrated that he provided ms major with necessary and accurate information ms major was not called as a witness although petitioner testified that he provided ms major with all of his checks and receipts petitioner’s position on his federal_income_tax return is at odds with his ultimate position in his amended petition and indicates that ms major may not have had access to all the information necessary to prepare his return properly petitioner having failed to show reasonable_cause substantial_authority or other basis for reducing the understatement is liable for the sec_6662 penalty for as commensurate with respondent’s concessions and our holding see higbee v commissioner supra pincite iv conclusion we find that petitioner has failed to meet his burden of substantiating his legal and professional service expense at trial ms major presented a document to the court titled consent to representation in which petitioner waived any concerns over the conflict of interest that might arise from ms major’s being a potential witness however she was never called to testify for example petitioner’s federal_income_tax return reports dollar_figure of employee_benefit_plan expenses petitioner’s amended petition changes this figure to dollar_figure of salary expenses deductions beyond those respondent already conceded petitioner has also failed to show reasonable_cause for his understatement_of_tax and is thus subject_to the sec_6662 penalty however under the cohan_rule we find that petitioner is entitled to trade_or_business expense deductions of dollar_figure in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
